DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed August 25, 2021. Claims 1-6, 9, 12-18, 21 & 23-27 are pending. Claims 2, 4-5, 12 & 14-18 are withdrawn. Claims 7-8, 10-11 & 22 have been canceled. Claims 1, 13 & 23-24 & 26 have been amended. New claim 27 has been added.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 9, 13 & 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2015/0057719) in view of Cinader, Jr. et al. (US 2011/0027743) (“Cinader” hereinafter).
In regards to claim 1, Tang discloses an oral apparatus 110 for coupling an acceleration sensor 305 to bony portions of the upper jaw and/or teeth, comprising a rigid central component and a sensor 305, wherein the rigid central component is configured to contact the inside and inferior aspect of the upper jaw and/or upper teeth via rigid mechanical coupling (see at least abstract, figs. 1-3 and par 0026-0028 & 0031-0034).
Tang discloses an oral apparatus, as described above, that fails to explicitly teach an oral apparatus wherein the rigid central component is conformed to apply a force to inside and inferior aspect of a palatine process to keep sensor 305 next to the teeth and/or hard palate.  
However, Cinader teaches that it is known to provide an apparatus 10 wherein the rigid central component (14, 16) is conformed to apply a force to inside and inferior aspect of a palatine process next to the teeth and/or hard palate (see at least figs. 1-2 and par 0030-0032). 

    PNG
    media_image1.png
    215
    264
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    172
    218
    media_image2.png
    Greyscale

The Office notes that the wire members 18 are optional if some of the teeth are absent or do not require correction (see at least par 0033); similarly, the clasps 38 are optional (see at least par 0039).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the oral apparatus of Tang wherein the rigid central component is conformed to apply a force to inside and inferior aspect of a palatine process, as taught by Cinader, to keep sensor as taught by Cinader, next to the teeth and/or hard palate as taught by Cinader since such a modification would amount to a simple substitution of one known element (i.e. as taught by Tang) for another (i.e. as taught by Cinader) to obtain predictable results such as providing a custom-formed rigid component with a configuration that precisely matches and matingly fits at least a portion of the configuration of the lingual soft tissue  (see at least par 0031 of Cinader)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 3, Tang discloses an oral device wherein the rigid central component comprises a sensor capture space (see at least par 0027 & 0031).  
In regards to claim 9, Tang disclose the apparatus of claim 1, as described above, that fails to explicitly teach an apparatus wherein the component arrangement allows for contact of tongue with the central lingual surface of upper jaw.  However, Cinader teaches that is known to provide an apparatus 10 wherein the component arrangement allows for contact of tongue with the central lingual surface of upper jaw (see at least figs. 1-2 and par 0030-0032). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the oral apparatus of Tang wherein the component arrangement allows for contact of tongue with the central lingual surface of upper jaw as taught by Cinader since such a modification would amount to a simple substitution of one known element (i.e. as taught by Tang) for another (i.e. as taught by Cinader) to obtain predictable results such as providing a custom-formed rigid component with a configuration that precisely matches and matingly fits at least a portion of the configuration of the lingual soft tissue  (see at least par 0031 of Cinader)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
  In regards to claim 13, Tang discloses the apparatus of claim 1, wherein the apparatus comprises acrylic in the rigid central component (see at least par 0026).  
 	In regards to claim 23, Tang discloses an oral apparatus 110 of claim 1, that fails to explicitly teach an oral apparatus wherein the outer edge of the rigid central component is configured to contact an interproximal space of at least one upper tooth.  However, Cinader teaches that it is known to provide an oral apparatus 10 wherein the outer edge of the rigid central component (14, 16) is configured to contact an interproximal space of at least one upper tooth (see at least figs. 1-2 and par 0032). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the oral apparatus of Tang wherein the outer edge of the rigid central component is configured to contact an interproximal space of at least one upper tooth as taught by Cinader since such a modification would amount to a simple substitution of one known element (i.e. as taught by Tang) for another (i.e. as taught by Cinader) to obtain predictable results such as providing a custom-formed rigid component with a configuration that precisely matches and matingly fits at least a portion of the configuration of the lingual soft tissue  (see at least par 0031 of Cinader)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 24, Tang discloses the oral apparatus 110 of claim 23, as described above, that fails to explicitly teach an oral apparatus wherein the outer edge of the rigid central component is configured to contact an interproximal space of at least four upper teeth. However, Cinader teaches that it is known to provide an oral apparatus 10 wherein the outer edge of the rigid central component (14, 16) is configured to contact an interproximal space of at least four upper teeth (see at least figs. 1-2 and par 0032). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the oral apparatus of Tang wherein the outer edge of the rigid central component is configured to contact an interproximal space of at least four upper teeth as taught by Cinader since such a modification would amount to a simple substitution of one known element (i.e. as taught by Tang) for another (i.e. as taught by Cinader) to obtain predictable results such as providing a custom-formed rigid component with a configuration that precisely matches and matingly fits at least a portion of the configuration of the lingual soft tissue  (see at least par 0031 of Cinader)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 25, Tang discloses the apparatus of claim 1, wherein the apparatus 110 measures accelerations of the maxilla (see at least par 0027-0028 & 0032-0034).  
In regards to claim 26, Tang discloses the apparatus of claim 1, further comprising a connection is configured to be connected with the palatine process via custom fit to the upper jaw (see at least par 0026).  
In regards to claim 27, Tang discloses an oral apparatus 110 for coupling an acceleration sensor 305 to bony portions of the upper jaw and/or teeth, comprising a rigid central component and a sensor 305, wherein the rigid central component is configured to contact the inside and/or inferior aspect of the upper jaw and/or upper teeth via rigid mechanical coupling (see at least abstract, figs. 1-3 and par 0026-0028 & 0031-0034).
Tang discloses an oral apparatus, as described above, that fails to explicitly teach an oral apparatus wherein the rigid central component is conformed to apply a force to inside and /or inferior aspect of palatine process to keep sensor next to the teeth and/or hard palate, wherein the rigid central component is conformed with torsional moment my, or wherein the rigid central component is conformed with bending moment mz and the force is a cantilever force.
However, Cinader teaches that it is known to provide an oral apparatus wherein the rigid central component (14, 16) is conformed to apply a force to inside and /or inferior aspect of palatine process next to the teeth and/or hard palate, wherein the rigid central component (14, 16) is conformed with torsional moment my (i.e., by virtue of its shape and rigid structure), or wherein the rigid central component (14, 16) is conformed with bending moment mz and the force is a cantilever force (i.e., by virtue of its shape and rigid structure) (see at least figs. 1-2 and par 0030-0032). 

    PNG
    media_image1.png
    215
    264
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    172
    218
    media_image2.png
    Greyscale

The Office notes that the wire members 18 are optional if some of the teeth are absent or do not require correction (see at least par 0033); similarly, the clasps 38 are optional (see at least par 0039)
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the oral apparatus of Tang wherein the rigid central component is conformed to apply a force to inside and inferior aspect of a palatine process, as taught by Cinader, to keep sensor as taught by Cinader, next to the teeth and/or hard palate as taught by Cinader, wherein the rigid central component is conformed with torsional moment my as taught by Cinader, or wherein the rigid central component is conformed with bending moment mz and the force is a cantilever force as taught by Cinader since such a modification would amount to a simple substitution of one known element (i.e. as taught by Tang) for another (i.e. as taught by Cinader) to obtain predictable results such as providing a custom-formed rigid component with a configuration that precisely matches and matingly fits at least a portion of the configuration of the lingual soft tissue  (see at least par 0031 of Cinader)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Cinader as applied to claim 1 above, and further in view of Cam et al. (US 2014/0257051) (“Cam” hereinafter). 
Tang in view of Cinader disclose an apparatus as described above in claim 1, that fails to explicitly teach an apparatus wherein the sensor is attached to a medial aspect of the rigid central component or a lateral aspect of the rigid central component.
However, Cam teaches that it is known to provide an apparatus wherein the 

    PNG
    media_image3.png
    160
    316
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    186
    307
    media_image4.png
    Greyscale

sensor 5 is attached to a lateral aspect of the rigid central component 1 (see at least par 0049-0051, 0081-0083 & 0103). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the apparatus of Tang as modified by Cinader wherein the sensor is attached to a lateral aspect of the rigid central component as taught by Cam since doing is a matter of design choice to have located the sensor in either a medial or lateral aspect of the rigid central component because the Applicant has not disclosed that locating the sensor in either a medial or lateral aspect of the rigid central component provides an advantage, is used for a particular purpose, or solves a stated problem. Furthermore, Applicant also does not define the attachment point of the sensor as being a critical element of the claimed invention and the attachment point of the sensor is not given patentable weight because shifting the position of the sensor would not modify the operation of the apparatus (MPEP 2144.04(VI)(C)).See In re Japikse, 181 F. 2d 1019, 1023, 86 USPQ 70, 73 (CCPA 1950).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Cinader as applied to claim 1 above, and further in view of Herman (WO 2011153175). 
Tang as modified by Cinader does not disclose the sensor being detachable from the apparatus.
However, Herman teaches that it is known to provide a dental appliance 620 for motion sensing that contains an electronics package 650 that can be detached from the dental appliance 620 (see at least par 84). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus in Tang, as modified by Cinader, to incorporate the detachable sensor 305 of Herman in order to allow for the sensors and electronics to be replaced in the event of failure (Herman, Par 84).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 6, 9, 13, 21 & 23-27 have been considered but are moot because the new ground of rejection does not rely on any of the combinations of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791